DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A of Figure 1 and Subspecies (i) in the reply filed on 01/21/2022 is acknowledged. It appears that claims 15-16 and 23 have been excluded as best understood from this selection and subsequently canceled. Currently, claims 1-14, 17-22, and 24-25 are pending. 
However, the examiner does not agree that claims 21 and 24 belong to the species A of figure 1 and Subspecies (i) of figs. 4-7, but in fact belongs to Species B of fig. 13. 
Species A of fig. 1 has the guide strap 58 encircling the user’s leg and the tube without a holding strap encircling the user’s leg and the catheter, whereas Species B of fig. 13 has the guide strap 58 encircling the user’s leg, as well as a holding strap 88 encircling the user’s leg and the catheter.
Further, Species A of fig. 1 has an inflation port 32, whereas Species B of fig. 13 has two lumens 28A and 28B, one used to expand the balloon and the other used to inject medications. 
As such, claims 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim., and claims 1-14, 17-22, and 25 are currently being examined.
Claim Objections
Claims 1, 6-7, 12, 14, 17, 22, and 25 are objected to because of the following informalities:  
Regarding claim 1, “the tube being hollow for conducting urine” and “the reservoir is filled with urine” should read -the tube being hollow for conducting the urine- and -the reservoir is filled with the 
Regarding claims 6-7, “the final shape” should read -the final curved shape- to remain consistent with the previous claim language
Regarding claim 12, “and a flexible drain pipe” should read -further comprising a flexible drain pipe-. Further, “between a raised position above bottom wall and a lowered position below bottom wall” should read -between a raised position above the bottom wall and a lowered position below the bottom wall-
Regarding claim 14, “and a band surrounding the reservoir” should read -further comprising a band surrounding the reservoir-
Regarding claim 17, “and a bracket” should read -further comprising a bracket”
Regarding claim 22, “and a valve” should read -further comprising a valve”
Regarding claim 25, “and fill port through” should read -and a fill port through-
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20150051588) in view of Cross (GB 2153231).
Regarding claim 1, Miller discloses a catheter system (abstract) comprising: 
an indwelling, hollow catheter 8 having a tip inserted into a person's bladder (fig. 1, distal end of catheter 12 indwelling in bladder 4), the tip having an opening 20 through which urine from the bladder passes into the catheter (fig. 3, opening 20 near distal end 12 of catheter 8);
a flexible reservoir 30 having walls bounding an interior compartment (fig. 3, bag 30 inherently has walls that bound an interior compartment); and 
a flexible, elongated tube 32 having one end connected to the catheter and an opposite end connected to the reservoir (fig. 3, tubular segment 32 connecting the catheter and bag 30), the tube being hollow for conducting urine in the catheter through the tube into the compartment of the reservoir (paragraph 0019, “As FIG. 1 shows, urine draining from the bladder 4 flows through the catheter drainage lumen 16, through the drainage lumen 22 in the connector 18 and into the drainage bag 30 (or, as shown in FIG. 3, through the intermediate tubing segment 32 and then into the bag 30).”); wherein one of the walls of the reservoir is a bottom wall (fig. 3, bag 30 would inherently have a bottom wall),
But fails to teach a flexible reservoir extending around the person’s ankle, wherein one of the walls of the reservoir is a bottom wall that engages and rests on a top of the person’s foot in use to resist downward movement of the reservoir as the reservoir is filled with urine.
However, Cross teaches a urine drainage bag (abstract) comprising a flexible reservoir extending around a part of the user’s body (abstract, “Progressive tightening is achieved in one embodiment (Fig. 2) by using the urine chamber and a strap together to encircle the leg.”) wherein one of the walls of the reservoir is a bottom wall that is capable of engaging and resting on a top of the person’s foot in use.

Miller, as modified by Cross, is silent to wherein the bottom wall of the reservoir engages and rests on a top of the person’s foot in use.
However, Cross teaches that the fit of the reservoir is adjustable with a plurality of eyes 26 attaching to a stud 25 (fig. 2, eyes 26 engage with stud 25), and therefore suggest that the reservoir can be placed at the ankle to rest atop a person’s foot in use.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further modify the Miller’s reservoir to be placed at the ankle to rest atop a person’s foot, as suggested by Cross,  for the purpose of providing a more discrete location for the reservoir in use.
Regarding claim 5, Cross discloses wherein the reservoir is bendable from an initial linear shape (fig. 2, reservoir is shown laid out in linear shape) to a final curved shape (pg. 2, lines 14- 16, “In use of the bag, it is strapped around the leg by bringing the straps 27 and 32 around the leg”, thereby suggesting that the bag goes into a final curved shape).
Regarding claim 6, Cross discloses wherein the reservoir has opposite ends that are spaced from each other in the final shape (pg. 1, lines 64-68, “This displacement will have the effect of bringing closer to one another the two opposed side edges of the chamber, and this effect will increase the tension in the or each leg encircling strap”, thereby suggesting that the two opposed side edges of the chamber are spaced apart).
Regarding claim 7, Miller, as modified by Cross, discloses wherein the reservoir has opposite ends that engage each other in the final shape (fig. 2, end near stud 25 and the end near stud 28 are indirectly engaged with each other via strap 27.)
Regarding claim 8, Miller discloses wherein the walls of the reservoir are smooth (fig. 1, collection bag 30 appears to be smooth.)
Regarding claim 9, Cross discloses wherein the walls of the reservoir are corrugated (figs 2-3, weld lines 35 between vertical channels 34, creating a corrugated reservoir).
Regarding claim 25, Miller discloses wherein the catheter has an expandable balloon 24 adjacent the tip (fig. 1, balloon 24 near opening 20 near tip of catheter 12), and a fill port 26 which a fluid is admitted to fill and expand the balloon in order to anchor the tip in the person’s bladder (paragraph 0018, “In one example, the retention mechanism includes a balloon 24. Once the catheter has been placed within the bladder 4 of the patient, the balloon 24 may be inflated to hold or otherwise anchor the catheter 8 in place. The balloon 24 may be inflated with fluid such as saline or other medically acceptable fluid through an inflation port 26 and inflation lumen 28.”).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross as applied to claim 1 above, and in further view of Hutzler (EP 0795339 A1).
Regarding claim 2, Miller, as modified by Cross, discloses substantially the device discloses in claim 1, but fails to teach wherein the catheter has at least one pocket filled with a lubricant to ease insertion and decrease friction of the catheter.
However, Hutzler teaches a urine drainage catheter (see translation abstract) wherein the catheter has at least one pocket 14 filled with a lubricant to ease insertion and decrease friction of the catheter (see translation abstract, “The outer circumference of the pointed end has trough recessed (13,14) aligned axially to hold a lubricant”).

Regarding claim 3, Miller, as modified byHutzler, discloses wherein the at least one pocket is a crater having a generally parabolic shape (see Hutzler, fig. 4, pocket 14). 
Regarding claim 4, Miller, as modified by Cross, discloses substantially the device disclosed in claim 1, but fails to teach wherein the catheter has a plurality of pockets spaced apart along an axis and filled with a lubricant to ease insertion and decrease friction of the catheter, and wherein the pockets are symmetrical and arranged at different angles Application No. 16/555,111of inclination relative to the axis.
However, Hutzler teaches a catheter (abstract) with a plurality of pockets 13, 14 spaced apart along an axis (see annotated fig. 4 below) and filled with a lubricant (see translation, pg. 6, paragraph 2, “Lubricants for catheterization can be stored in the recesses (13,14)”) and wherein the pockets are symmetrical and arranged at different angles of inclination relative to the axis (see annotated fig. 4 below, recesses 13 and 14 appear to be symmetrical and are on different angles). 

    PNG
    media_image1.png
    361
    548
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the catheter disclosed in Miller with a plurality of pockets spaced apart along an axis and filled with a lubricant, and wherein the pockets are symmetrical and arranged at different angles of inclination relative to the axis, as taught by Hutzler, for the purpose of providing a suitable means to dispense a lubricant that continuously releases said lubricant and supports uniform distribution of said lubricant (see Hutzler translation, pg. 2, paragraph 4, “The catheter tip according to the invention thus supports the uniform distribution of the lubricant during catheterization over the entire course of the urethra or urostomy.”)
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross as applied to claim 1 above, and in further view of Denton (US 20100094173 A1).
Regarding claims 10-11, Miller, as modified by Cross, discloses substantially the device of claim 1, and further teaches wherein another of the walls of the reservoir is a top wall (see Cross, fig. 2, top portion of reservoir is a top wall), but fails to teach a rigid, tubular, hollow sleeve extending along a longitudinal axis through the top wall into the compartment and 
However, Denton teaches a system for catheter drain tubing (abstract) that utilizes a rigid, hollow sleeve extending along a longitudinal axis (see annotated fig. 1 below, fig. 1, telescopic portion 134 communicates with container 138, therefore the sleeve is suggested to be hollow) into a wall of the reservoir 138 into the compartment and securely held (paragraph 0046, telescopic portion maintains a fluid seal with the container, thus suggesting that the sleeve is securely held), and wherein the opposite end of the tube is mounted within the sleeve for freedom of movement along the longitudinal axis (paragraph 0046, “An operable extension structure permits making an adjustment in length, as indicated by two-headed arrow 136, between second end 118 and a drain container 138 in which to collect fluid discharged from the patient.”), and wherein the opposite end of the tube has at least one annual slide collar (see annotated fig. 1 below, paragraph 0046, “Telescopic portion 134 can be formed from a plurality of conduit sections sized to slide with respect to each other, while maintaining a fluid resistant seal to contain fluids between second end 118 and the container 138”).

    PNG
    media_image2.png
    560
    929
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Miller/ Cross, by adding a rigid, tubular, hollow sleeve extending along a longitudinal axis through the top wall and into the compartment and securely held, and wherein the opposite end of the tube is mounted within the sleeve for freedom of movement along the longitudinal axis, as taught by Denton, for the purpose of providing a suitable means for adjusting the length of the catheter in use (see Denton, paragraph 0046).
Denton is silent to wherein the sleeve extends through the top wall of the reservoir, wherein the hollow sleeve is tubular and rigid, and wherein the slide collar is annular.
However, it would have been obvious to one of ordinary skill in the art to modify the sleeve disclosed in Denton to make the sleeve extend through the top wall of the reservoir for the purpose of providing a simpler means of connecting the sleeve to the reservoir without an In re Japikse, 86 USPQ 70.
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the sleeve tubular for the purpose of providing a suitable shape for optimal fluid flow conditions since it has been held that optimizing the shape of a component of an existing piece of prior art involves only routine skill in the art. The slide collar would subsequently be annular to properly function with the tubular sleeve.
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the sleeve disclosed in Denton rigid for the purpose of providing a suitable structure for the telescoping feature disclosed in Denton to keep the sleeve and the annular slide collar a consistent shape, thereby allowing them to properly interact with each other.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross as applied to claim 1, and in further view of Cawood (US 6736803 B2).
Regarding claim 12, Miller, as modified by Cross, discloses substantially the device disclosed in claim 1, but is silent to a flexible drain pipe having an inlet end in fluid communication with the compartment of the reservoir, and an outlet end movable between a raised position above the bottom wall and a lowered position below a bottom wall.
However, Cawood teaches a urinary bag system (abstract) comprising a flexible drain 27 pipe having an inlet end 27a in fluid communication with the compartment of the reservoir 11, and an outlet end 27b movable between a raised position above the bottom wall (fig. 1, flexible drain tube 27 is capable of being moved into a raised position above the bottom wall) and a lowered position below a bottom wall (fig. 3, distal end 27b of flexible drain tube 27 below bottom of bag 11).
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross and Cawood as applied to claim 12 above, and in further view of Lavigne (US 4057062 A).
Regarding claim 13, Miller, as modified by Cross and Cawood, discloses substantially the device of claim 12, and further teaches wherein the flexible drain pipe is elongated and is freely manipulatable, but fails to teach wherein the flexible drain pipe has a corrugated wall and is expandable and retractable in length.
However, Lavigne teaches a urine drainage system (abstract) with tubing 14 that is corrugated and is expandable and retractable in length (figs. 1-2, tubing 14 comprises corrugated telescopic members 16 that allows the tube to expand and contract, col. 1, line 68, col. 2, lines 1-4 “The instant device includes an elongated length of flexible hollow tubing 14 that defines a plurality of telescopic members 16. In the extended position the same is about 60 inches in length, whereas when collapsed about 6 inches.”)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flexible drain pipe disclosed in Cawood to be corrugated and 
Claim 14 is rejected 35 U.S.C. 103 as being unpatentable over Miller in view of Cross and Cawood as applied to claim 12 above, and in further view of Garfield (US 20080281284 A1).
Regarding claim 14 Miller, as modified by Cross and Cawood discloses substantially the device disclosed in claim 12, and further teaches a band to hold the reservoir in a final shape atop a person’s foot (see Cross, fig. 3, strap 27), as well as a strap that can hold the drainage tube in a raised position (see Cawood, flexible strap 30 keeping tubing 27 in place) but fails to a band surrounding the reservoir to hold the reservoir in a final shape atop the person’s foot and to hold the outlet end in the raise position.
However, Garfield teaches a urinary leg bag comprising a band 218 surrounding the reservoir 202 to hold the reservoir in a final curved shape (paragraph 0025 “The leg bag 202 includes adjustable straps 218 and 220 at the top and bottom, respectively, preferably with hook and loop fastening elements at the ends of the straps 218, 220 to permit the bag 202 to be secured to the leg of a patient.”, the leg bag 202 would necessarily have a final curved shape to accommodate the curvature of the leg) that is capable of holding a drainage tube in a raised position.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the straps disclosed in Miller to surround the reservoir, as taught by Garfield, for the purpose of providing a more suitable means of securing the bag to the patient’s .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross and Cawood as applied to claim 12 above, and in further view of Nishtala (US 20110251572 A1). 
Regarding claim 17, Miller, as modified by Cross and Cawood, discloses substantially the device disclosed in claim 12, but fails to teach a bracket at a side of the reservoir, the bracket having a channel to hold the outlet end in the raised position.
However, Nishtala teaches a fluid reservoir (abstract) with a bracket 112 at a side of the reservoir (fig. 1, housing 112 on a side of the collection bag 102, paragraph 0030), the bracket having a channel to hold the outlet end of the tube 110 in the raised position (fig. 1, tip of tube 110 within a channel/opening of housing 112).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the reservoir disclosed in Cross to have a bracket at a side of said reservoir having a channel to hold the outlet end in the raised portion, as taught by Nishtala, for the purpose of providing a suitable means to store the drainage tube to reduce the profile of the system when not in use (see Nishtala, paragraph 0021, “While the bag 102 is in use, the tube 110 of the outlet device 108 may be bent, and stored in a housing 112 coupled to the urine collection bag 102 to reduce the profile of the overall system 100.”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross and Cawood as applied to claim 12 above, and in further view of Lowey (US 5865821 A).
Regarding claim 18, Miller, as modified by Cross and Cawood, discloses substantially the device of claim 12, but fails to teach wherein the drain pipe has a bending line about which the drain pipe is bent between a kinked position in which the urine is prevented from flowing to the outlet end, and an unkinked position in which the urine is permitted to flow to the outlet end.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drain pipe disclosed in Cawood with a bending line about which the drain pipe is bent between a kinked position and an unkinked position, as taught by Lee, for the purpose of providing a suitable means of controlling fluid flow from the drain pipe by clamping off the outlet until needed (see Lowey, col. 3, lines 30-34), thereby preventing fluid from accidently leaving the reservoir when not in use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross and Cawood as applied to claim 12 above, and in further view of Proulx (US 20080284163 A1).
Regarding claim 19 (US 20080284163 A1 discusses this type of connection)
However, Proulx teaches a connection for flexible tubing (abstract) wherein the inlet ends 25 has a frustoconical shape (fig. 4, conduit 30 and barb 32 make a frustoconical shape), and radial slits bounding an opening (fig. 1, flaps 16 in between radial slits) in which the frustoconical inlet end is received (fig. 5, barb 32 engaging with flaps 16).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Cawood by having the inlet end of the drain pipe comprise a frustoconical shape and have the bottom wall of the reservoir comprise radial slits bounding an opening in which the frustoconical inlet end is received, as taught by Proulx, for the purpose of providing a suitable means of maintaining the inlet end of the drain pipe in 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cross as applied to claim 1 above, and in further view of Daneshvar (US 5460606 A).
Regarding claim 20, Miller, as modified by Cross, discloses substantially the device disclosed in claim 1, but fails to teach a guide strap encircling the person’s leg and the tube, and wherein the guide strap has a pair of U-shape members that receive the tube with clearance.
However, Daneshvar teaches a guide strap 326 encircling the person’s leg and the tube (col. 8, lines 25-30, “Fig. 20 shows a strap for holding a Foley catheter which has the adaptor of figs. 18 and 19 on it. The strap 326, 327 has a cradle for the adaptor to sit inside it”), and wherein the guide strap has a pair of U-shape members 314 and 315 that receive the tube (col. 8, lines 11-18, “314 and 315 are cradles for the Foley catheter's body to be situated in.”)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Miller, as modified by Cross,  to include a guide strap encircling the person’s leg and the tube, and wherein the guide strap has a pair of U-shape members that receive the tube, as taught by Daneshvar, for the purpose of providing a suitable means for keeping the tube secured to the patient, thereby allowing for the tube to be more discretely placed onto the patient
With respect to the limitation of “a pair of U-shaped members that receive the tube with clearance”, the examiner interprets “with clearance” to mean that there is space in between the tube and the U-shaped members
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Cross as applied to claim 1 above, and in further view of Douglas (US 20130324975 A1).
Regarding claim 22, Miller, as modified by Cross, discloses substantially the device disclosed in claim 1, but fails to teach a valve on the tube for controlling the urine.
However, Douglas teaches a catheter 51 in use with a storage bag 54 that has a valve 10 (paragraph 0005, “We also provide a urinary catheter valve assembly for controlling the flow of urine from the bladder, the catheter valve having a valve body with first and second ends and an inclined sliding surface with a longitudinal slot therein”) on the tube (fig. 20, valve 10 connecting to tube leading to urine bag 54 using adapter 62).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the tube disclosed in Miller by adding a valve on the tube for controlling the urine, as taught by Douglas, for the purpose of providing a suitable means of controlling fluid flow in the catheter and prevent leakage (see Douglas, paragraph 0002, “Because the flow of urine from the bladder is continuous, in order to prevent leakage and to collect urine, a collection device, such as, for example, a urine bag, or another device such as a valve, must be constantly in place on the external end of the catheter.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785